            Case 2:20-cv-00459-JAD-EJY Document 48
                                                47 Filed 07/02/20
                                                         06/25/20 Page 1 of 2




1    Steven A. Alpert, NV Bar # 8353
     PRICE LAW GROUP, APC
2    420 S. Jones Blvd.
     Las Vegas Nevada, 89107
3    T: (866) 881‐2133
     E: alpert@pricelawgroup.com
4
     Susan Rotkis, AZ Bar # 032866
5    PRICE LAW GROUP
     382 S. Convent Ave.
6
     Tucson, AZ 85716
     T: (818) 600-5506
     E: susan@pricelawgroup.com
7
     Attorneys for Plaintiff
8    Larren Henderson
9                                UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA

11   LARREN HENDERSON,                                 Case No. 2:20-cv-00459-JAD-EJY
                    Plaintiff,
12
                                                       STIPULATION AND ORDER TO
          v.                                           DISMISS WITH PREJUDICE
13
     COMENITY BANK, LLC, AVANT, LLC,                   DEFENDANT EXPERIAN
14   EXPERIAN INFORMATION                              INFORMATION SOLUTIONS,
                                                       INC. ONLY
     SOLUTIONS, INC, EQUIFAX
15   INFORMATION SERVICES, LLC, and
     TRANS UNION LLC,                                           ECF No. 47
16
                     Defendants.
17

18
            Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Larren
19   Henderson (“Plaintiff”) and Defendant Experian Information Solutions, Inc.
20   (“Experian”) (together, the “Parties”), by and through their respective undersigned
21   counsel of record, hereby stipulate to and agree, as follows:
22          1.      The Parties have entered into a confidential settlement agreement with
23   respect to this action.

24

25




                                                 -1-
           Case 2:20-cv-00459-JAD-EJY Document 48
                                               47 Filed 07/02/20
                                                        06/25/20 Page 2 of 2




1           2.     The Parties have resolved all of their claims and disputes, and stipulate

2    and agree to the dismissal of all claims among them with prejudice, with each party to

3    bear its own costs and fees.

4
            DATED this 25th day of June 2020.
5
     By: /s/ Susan Rotkis                          By: Andrew J. Sharples
6
     Susan Rotkis, AZ Bar # 032866                 Jennifer L. Braster, NV Bar #9982
7    PRICE LAW GROUP, APC                          Andrew J. Sharples, NV Bar #12866
     382 S. Convent Avenue                         NAYLOR & BRASTER
8    Tucson, AZ 85716                              1050 Indigo Drive, Suite 200
     T: (818) 600-5506                             Las Vegas, Nevada 89145
9    E: susan@pricelawgroup.com                    T: (702) 420-7000
10
                                                   F: (702) 420-7001
     Steven A. Alpert, NV Bar # 8353               E: jbraster@nblawnv.com
11   PRICE LAW GROUP, APC                          E: asharples@nblawnv.com
     420 S. Jones Blvd.
12   Las Vegas Nevada, 89107                       Katherine A. Neben, NV Bar #14590
     T: (866) 881‐2133                             JONES DAY
13
     F: (866) 401-1457                             3161 Michelson Drive, Suite 800
14   E: alpert@pricelawgroup.com                   Irvine CA 92612
                                                   T: (949) 851-3939
15   Attorneys for Plaintiff                       F: (949) 553-7539
     Larren Henderson                              E: kneben@jonesday.com
16

17                                                 Attorneys for Defendant
                                                   Experian Information Solutions, Inc.
18

19                                       ORDER

20          Based on the stipulation between plaintiff and Defendant Experian Information
     Solutions,
     IT         Inc. [ECF No. 47], which I construe as a joint motion under Local Rule 7-1(c)
        IS SO ORDERED:
21
     because it was signed by fewer than all the parties or their attorneys, and with good cause
22   appearing, IT IS HEREBY ORDERED that ALL CLAIMS AGAINST Defendant Experian
     Information Solutions, Inc. in this action are DISMISSED with prejudice, each side to bear its
23   own fees and
     UNITED        costs. MAGISTRATE JUDGE
                STATES

24   DATED:                                             _________________________________
                                                        U.S. District Judge Jennifer A. Dorsey
25                                                      Dated: July 2, 2020




                                                  -2-
